
	
		II
		109th CONGRESS
		2d Session
		S. 2725
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mrs. Clinton (for
			 herself, Mr. Kennedy,
			 Mr. Jeffords, Mr. Leahy, Mr.
			 Harkin, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of
		  1938 to provide for an increase in the Federal minimum wage and to ensure that
		  increases in the Federal minimum wage keep pace with any pay adjustments for
		  Members of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Standing with Minimum Wage Earners Act
			 of 2006.
		2.Minimum wage
			(a)In
			 generalSection 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read
			 as follows:
				
					(1)(A)except as otherwise provided in this
				section, not less than—
						(i)$5.85 an hour, beginning on the 60th day
				after the date of enactment of the Standing
				with Minimum Wage Earners Act of 2006;
						(ii)$6.55 an hour, beginning 12 months after
				that 60th day, adjusted for that year as provided for in subparagraph (B);
				and
						(iii)$7.25 an hour, beginning 24 months after
				that 60th day, adjusted each year as provided for in subparagraph (B);
				and
						(B)the wage provided for under clauses (ii)
				and (iii) of subparagraph (A) shall be automatically increased for the year
				involved by a percentage equal to the percentage by which the annual rate of
				pay for Members of Congress increased for such year as provided for pursuant to
				the Legislative Reorganization Act of 1946 (2 U.S.C.
				31).
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 60 days after the date of enactment of this
			 Act.
			
